Citation Nr: 0315943	
Decision Date: 07/14/03    Archive Date: 07/22/03	

DOCKET NO.  00-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
calcified bursitis, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for right shoulder 
calcified bursitis, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling. 

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1948 to 
September 1952 and from July 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The Board previously remanded the appeal in February 2001.  
The remand requested that a field examination be undertaken.  
The record reflects that while a social and industrial survey 
was conducted, a field examination, as requested in the 
February 2001 remand, was not accomplished.  See Stegal v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for a field 
investigation to be undertaken with 
particular reference to the veteran's 
social and industrial adjustment over the 
past several years.  Contact should be 
made with disinterested persons, 
representative businessmen, physicians, 
prior employers and coworkers, trades 
people and others who may have knowledge 
of the veteran's social and industrial 
adjustment.  His occupational history 
should be verified through information 
obtained as to the character of work done 
by the appellant and periods of 
employment.  Information should also be 
verified as to absences from work and the 
reasons therefore, if known, together 
with verification of efforts by the 
veteran to obtain work.  Information 
should be obtained as to whether or not 
persons contacted have observed the 
veteran to manifest signs or symptoms of 
illness, disease, defect, abnormality, or 
misconduct, especially alcohol use.  In 
connection with these observations, a 
detailed account of the facts observed 
and the dates of observation should be 
recorded.

2.  The RO must review the claims file 
and insure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  Thereafter, the RO should 
readjudicate the claims.  If any claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




